Title: To George Washington from Battaile Muse, 25 February 1789
From: Muse, Battaile
To: Washington, George

 

Honorable Sir,
Feby 25th 1789

By Maj. Geo. Washington I expect you received your rentroll & accts, about the 16th of Instant I wrote you To the Care of Mr W. Hodgson in Alexandria Inclosed a Bill for £20 on Mr Wales, I have only received £17.3.9 To this day, Since I Sent down my accts altho I have been Pushing For the rents, as I expected you wanted Money Knowing that but Little Can be made From the Farming or Planting Business I have distressed the Tenants Last week in Frederick which may be recovered next august—in April I shall distress all the Tenants that will not Pay, I do not Expect but a Very Few will Pay unless Competed by Law as I have now replevey Bonds that has been Long Standing, yet they will not Pay—I Should have got Judgements on those Bonds only that I expected they would Pay Sooner than the sheriffs who will Probably detain the money or make no Sales—I am Frequently Served in that manner. I have Exerted myself For redress—none to be had, nor do I expect to see any amendment untill the corn Laws are Put on a Better footing when that will be I am not able to Judge, not untill their is better Councils than has been for Some Time—You will Please To give me answers To my Several applications and your Commands Shall be Executed To the Utmost of my abilities—Should you think Proper To Continue me in the Collection—Please To advise me what is To be done with those Tenants in Fauquier & Loudoun that has Come Into the Tenaments without Leases—they will Suffer a Law Suit rather than Take one of the Late Leases, the old ones being on a Better footing I allowed one Tranceferrence To a Man—on His Entering into a written agreement with me To Pay the Land Tax—which If all would that Come on do; it would be a Small Saveing and prevent Law Suits If they are to be Sued the Sooner the Better receiving rents From them will acknowledge them Tenants, a Letter on this Subject Shewn them From you might have weight—as they think its not your desire that they Should Comply with their Leases. I will Pay to the Sheriff of Fairfax the 1st day of may next in Interest warrants £200—or £250 for your Taxes and will run the risk in the chance of the Collection of the rents you to allow me Six pr Sent on the Collection as us[u]al—or 200

Barrels Flour for £260 as above 100 Barrels delivered on Sight of my order, & 100 Barrels in three or Four weeks From this date Burr Flour, that is my Price on Credit, or I Ship it on my own acct & Risque—Cash is not to [be] had at any reasonable price—I am Sir your Hble Servt

Battaile Muse


I expect I have 100 Barrels at Mr Wales & 100 more Can be delivered in Two or three weeks if the roads are Passable as the wheat is now ⟨grinding⟩ To make that Quantity.

